LEMMON, Judge,
(concurring in denial of application for rehearing).
On application for rehearing, defendants “concede a violation of the Insurance Code” if their lower rate schedule is not validly in effect.
Our opinion simply held that the issue as to the validity of these rates was not properly raised by any of the exceptions filed in the trial court, but rather constituted a defense to the suit to enjoin use of illegal rates in violation of a prohibitory law.
Obviously, any action to enjoin violation of a prohibitory law must fail if the proof at the trial on the merits does not show that the prohibitory law is being violated. We simply held that plaintiffs are entitled to a trial on the merits of this issue.